Mr. Justice Harris delivered the opinion of the court. 2. Appeal and ebrob, § 365*—necessity for preserving errors. Before a judgment will be reversed or set aside, the party complaining must preserve and present in the manner provided by law the errors upon which he relies to overthrow the same. 3. Appeal and ebrob, § 1712*—when error considered waived. Errors not urged or argued are deemed upon appeal to have been waived. 4. Evidence, § 476*—how preponderance determined. The preponderance of evidence is not necessarily determined alone by the greater number of witnesses, but where there are the same number of witnesses testifying on each side, there may still be a preponderance on one side or the other. 5. Animals, § 10*—when agistment contract established. An implied contract to pasture an animal for hire through an agent and to safely return it is established by a preponderance of the evidence in action to recover for the value of _ the animal which had been lost while being pastured by defendant, where the evidence did not simply rest upon a bare statement by one party and a denial by the other, but was also based upon a conversation between plaintiff and defendant and defendant’s agent relative to the renting of the pasture, and the amount due, plaintiff further testifying that defendant said it was all right, and that he saw the book of account, neither defendant nor his agent denying the conversation, nor that a book was kept, but that the book was lost. 6. Animals, § 10*—who has burden of justifying loss of animal under agistment contract. The burden of proof is upon one receiving an animal under an implied contract to pasture the animal for hire and to safely return it, to prove that the loss of the animal occurred without his fault.